USCA4 Appeal: 21-4370      Doc: 29         Filed: 09/13/2022     Pg: 1 of 5




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-4368


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        JAMES MONTEZ WOODLEY,

                             Defendant - Appellant.



                                               No. 21-4370


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        JAMES MONTEZ WOODLEY,

                             Defendant - Appellant.




        Appeals from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. W. Earl Britt, Senior District Judge. (5:20-cr-00182-BR-1; 4:13-cr-00011-BR-
        1)


        Submitted: August 29, 2022                                  Decided: September 13, 2022
USCA4 Appeal: 21-4370      Doc: 29         Filed: 09/13/2022    Pg: 2 of 5




        Before DIAZ and RICHARDSON, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: G. Alan DuBois, Federal Public Defender, Eric Joseph Brignac, Chief
        Appellate Attorney, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North
        Carolina, for Appellant. Michael F. Easley, Jr., United States Attorney, David A. Bragdon,
        Joshua L. Rogers, Assistant United States Attorneys, OFFICE OF THE UNITED STATES
        ATTORNEY, Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-4370      Doc: 29          Filed: 09/13/2022     Pg: 3 of 5




        PER CURIAM:

               James Montez Woodley pled guilty, pursuant to a plea agreement, to distribution of

        heroin, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C), and the district court sentenced him

        to 87 months’ imprisonment. Due to his new criminal conduct, the court also revoked

        Woodley’s supervised release relating to a prior conviction and sentenced him to a

        consecutive, below-policy-statement-range term of 18-months’ imprisonment. In No. 21-

        4370, Woodley appeals his revocation sentence, arguing that the district court’s decision

        to impose a revocation sentence to run consecutively to his 87-month sentence was plainly

        unreasonable in light of the fact that his criminal conduct was motivated by a desire to help

        his mother avoid foreclosure of her home. * We affirm.

               “A district court has broad discretion when imposing a sentence upon revocation of

        supervised release. [We] will affirm a revocation sentence if it is within the statutory

        maximum and is not plainly unreasonable.” United States v. Patterson, 957 F.3d 426, 436

        (4th Cir. 2020). Before deciding “whether a revocation sentence is plainly unreasonable,

        [we] must . . . determine whether the sentence is procedurally or substantively

        unreasonable,” id., evaluating “the same procedural and substantive considerations that

        guide our review of original sentences” but taking “a more deferential appellate posture

        than we do when reviewing original sentences,” United States v. Padgett, 788 F.3d 370,

        373 (4th Cir. 2015) (cleaned up). “Only if a sentence is either procedurally or substantively



               *
                 Woodley does not challenge on appeal the underlying judgment in No. 21-4368
        relating to his guilty plea to distribution of heroin and 87-month sentence.

                                                      3
USCA4 Appeal: 21-4370      Doc: 29         Filed: 09/13/2022     Pg: 4 of 5




        unreasonable is a determination then made as to whether the sentence is plainly

        unreasonable—that is, whether the unreasonableness is clear or obvious.” Patterson, 957

        F.3d at 437 (internal quotation marks omitted).

               “A revocation sentence is procedurally reasonable if the district court adequately

        explains the chosen sentence after considering the Sentencing Guidelines’ nonbinding

        Chapter Seven policy statements and the applicable 18 U.S.C. § 3553(a) factors.” United

        States v. Coston, 964 F.3d 289, 297 (4th Cir. 2020) (internal quotation marks omitted); see

        18 U.S.C. § 3583(e) (listing applicable factors). “[A]lthough the court need not be as

        detailed or specific when imposing a revocation sentence as it must be when imposing a

        post-conviction sentence, it still must provide a statement of reasons for the sentence

        imposed.” United States v. Slappy, 872 F.3d 202, 208 (4th Cir. 2017) (cleaned up).

        Accordingly, the court “must address the parties’ nonfrivolous arguments in favor of a

        particular sentence, and if the court rejects those arguments, it must explain why in a

        detailed-enough manner that [we] can meaningfully consider the procedural

        reasonableness of the revocation sentence.” Id. An explanation is sufficient if we can

        determine “that the sentencing court considered the applicable sentencing factors with

        regard to the particular defendant before it and also considered any potentially meritorious

        arguments raised by the parties with regard to sentencing.” United States v. Gibbs, 897

        F.3d 199, 204 (4th Cir. 2018) (cleaned up).

               We “may not guess at the district court’s rationale, searching the record for

        statements by the Government or defense counsel or for any other clues that might explain

        a sentence.” United States v. Ross, 912 F.3d 740, 745 (4th Cir. 2019) (internal quotation

                                                      4
USCA4 Appeal: 21-4370       Doc: 29       Filed: 09/13/2022     Pg: 5 of 5




        marks omitted). Nor can we “assume that a sentencing court truly considered a defendant’s

        nonfrivolous arguments or his individual characteristics when the record fails to make it

        patently obvious.” United States v. Blue, 877 F.3d 513, 521 (4th Cir. 2017) (internal

        quotation marks omitted). But “[t]he context surrounding a district court’s explanation

        may imbue it with enough content for us to evaluate both whether the court considered the

        [applicable] § 3553(a) factors and whether it did so properly.” United States v. Montes-

        Pineda, 445 F.3d 375, 381 (4th Cir. 2006).

              We conclude that Woodley’s revocation sentence is procedurally and substantively

        reasonable.   The district court considered the relevant statutory factors, evaluated

        Woodley’s mitigation arguments, and gave sufficiently detailed reasons for selecting the

        imposed sentence.     Additionally, in deciding to run Woodley’s revocation sentence

        consecutively to his 87-month sentence, the district court followed the nonbinding

        recommendation of the applicable policy statement. U.S. Sentencing Guidelines Manual

        § 7B1.3(f), p.s. (2018). Considering the totality of the circumstances, we conclude that

        Woodley has failed to rebut the presumption of reasonableness accorded his below-policy-

        statement-range sentence.

              Accordingly, we affirm the district court’s judgments. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                     5